Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union Intellectual Property Office.  It is noted, however, that applicant has not filed a certified copy of the Application No. EM007714514 as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
 
NOTE: 
The Office website provides additional information concerning the priority document exchange program (www.uspto.gov/patents-getting-started/international- protection/electronic-priority-document-exchange-pdx ). This information includes the intellectual property offices that participate in the priority document exchange program, as well as the information necessary for each participating foreign intellectual property office to provide the Office with access to the foreign application

Applicant’s Election 
Applicant’s election of Embodiment 1 (Reproductions 1.1-1.5) with travers in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Embodiments 2-5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.

In view of the election of Embodiment 1, applicant must cancel reproductions 2.1-5.2. 
 
Title
The title is objectionable for including the extraneous description “Public”, see MPEP 1503.01, I and 37 C.R.F. 1.153. Furthermore, the specification provides a description for the intended use of the Light for “public lighting fixtures and/or stage lighting”, which sufficiently describes the intended use of the article. The title must be amended to remove the repetitive and descriptive language and suffix “ing”, and should read:

- - Light Fixture - -   

The title must be amended throughout the application, original oath or declaration excepted.

Specification
Figure Descriptions
The specification is objected to for not providing descriptions of the reproductions, Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to provide descriptions of the view or views of the reproductions (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). The descriptions could read as follows:
 
- -  1.1 perspective.
1.2 rear. - -  etc. 

Claim
The claim is objectional for pluralizing the title of the design, see MPEP 1503.01, III. The claim must be amended and should read:

- - The ornamental design for a Light Fixture as shown and described. - - 

Claim Refusal - 35 USC § 112(a) and (b)
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and nonenabling as the shape and appearance of the claimed design cannot be understood due to the inadequate scale of the reproductions, which results in a blurred and merging appearance of the lines illustrating the design. See the below annotated illustrations noting the blurred and merging appearance of the lines. 


    PNG
    media_image1.png
    548
    733
    media_image1.png
    Greyscale


1.1 noting the blurred merging appearance of the illustration(s)

NOTE: All views should be amended to show the claim at a larger scale with clean crisp lines

Furthermore, the claim is shown inconsistently between the views, which leads to further confusion to the appearance of the claimed design. Reproductions 1.1 and 1.3 show protruding features from angled side surfaces, while 1.2 and 1.4 show the same side surfaces plain and unadorned. Reproduction 1.1 shows the frame around the side surface protruding beyond the side surface, while 1.3 and 1.5 show the frame flush with the side surface. 


    PNG
    media_image2.png
    444
    1245
    media_image2.png
    Greyscale

1.4 noting the plane surface appearance and 1.3 noting the protruding features


    PNG
    media_image3.png
    649
    538
    media_image3.png
    Greyscale

Portion of Fig. 1.1 noting the protruding frame

To overcome this portion of the refusal, applicant should amend the drawings to show the design consistently between the views, at a larger scale and with clean crisp lines. 

The appearance of the features shown only in the rear view of 1.2 cannot determined. It is unclear where and how these surfaces lie in relation to the adjacent surfaces. Showing an element only in one elevation view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Specifically, showing a three-dimensional article with a single two-dimensional drawing is insufficient in demonstrating the exact shape and depth of a design. “With articles which are unsymmetrical and which present different appearances from different points of view, one figure from a single point, however well executed, is not sufficient for complete disclosure”, Ex parte Salsbury, 38 USPQ 149 (ComrPats 1938). See the below annotated illustration highlighting the nonenabling features of the design. 


    PNG
    media_image4.png
    190
    966
    media_image4.png
    Greyscale


To overcome this portion of the refusal, applicant may attempt to amend the drawings to fully show the elements considered to be nonenabling, however to enter such information now, by way of cross-section or rear perspective views, would most likely create a new design that is not described in the original disclosure.
 
If the design cannot be clarified without changing its appearance, and there is no description of this changed appearance in the original disclosure, then applicant may wish to amend the design such that the non-enabled areas are shown in broken lines, therefore removing them from the claim. Any amendment to the claim must meet the written description requirement of 35 USC 112(a). That is, it must be apparent that applicant was in possession of the scope now being asserted at the time of filing. This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter.
 
It is recommended that applicant convert the nonenabling features of the design to broken line, therefore forming no part of the claimed design. If applicant elects to illustrate portions of the Light in broken line, a description of the broken lines shown in the drawings must also be provided in the specification after the figure descriptions, and should read:
 
- - The broken lines shown in the drawings illustrate portions of the article and form no part of the claimed design. - -

A reply to this Office action is required to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
 
Conclusion
The Claim stands refused under 35 USC 112(a) and (b).
  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/
Primary Patent Examiner, Art Unit 2911
Date: 6/3/2022